Title: the Marquis of Carmarthen to John Adams, 1 Nov. 1786
From: Carmarthen, the Marquis of
To: Adams, John


          
            
              
            
            

              Whitehall

              Novr. 1st. 1786.
            
          
          Lord Carmarthen presents his Compliments to Mr. Adams, and it is with the greatest Concern that he has the Honour to acquaint
            him with the melancholy News of the Death of Her Royal Highness the Princess Amelia, His
            Majesty’s Aunt, Yesterday Evening, between five and six o’Clock.
          
            
              
            
          
        